Concurring Opinion by
Spaeth, J.:
The Majority Opinion does not discuss one of appellant’s principal arguments, which is that the sentence should be vacated because it represents “a mechanical application of a sentence that was a pre-determined sentence resting upon a policy followed by the trial judge in cases for possession of marijuana.” (Appellant’s Brief at 8). If the record supported this allegation, I would vacate the sentence. See Commonwealth v. Martin, 226 Pa. Superior Ct. 181, 313 A. 2d 264 (1973) (opinion in support of reversal, Spaeth, J., Hoffman and Cercone, JJ., concurring) allocatur *64granted May 29, 1974. As the record does not support the allegation, I join in the majority’s affirmance.*
Hoffman, J., joins in this opinion.

 If anything, the record contradicts the allegation. At the second sentencing, the court, responding to argument by appellant’s counsel, said: “He received all that consideration at the time he was initially sentenced because at that time people were uniformly getting a sentence of two to five years.” Appellant, however, had at the first sentencing been sentenced to a term of 6 to 23 months.